
	
		I
		111th CONGRESS
		2d Session
		H. R. 5564
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. McMahon (for
			 himself, Mr. Carnahan,
			 Mrs. Maloney,
			 Mr. Towns,
			 Mr. Higgins,
			 Ms. Markey of Colorado,
			 Ms. Kosmas,
			 Mr. Burton of Indiana,
			 Mr. Shuler,
			 Mr. Garrett of New Jersey,
			 Mr. Wilson of South Carolina,
			 Mr. Hall of New York,
			 Mr. Owens,
			 Ms. Fallin,
			 Mr. Maffei,
			 Mr. Murphy of New York,
			 Ms. Loretta Sanchez of California,
			 Mr. Johnson of Georgia,
			 Mr. Baca, Mr. Tonko, and Mr.
			 Posey) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent wealthy and middle-income foreign states that
		  do business, issue securities, or borrow money in the United States, and then
		  fail to satisfy United States court judgments totaling $100,000,000 or more
		  based on such activities, from inflicting further economic injuries in the
		  United States, from undermining the integrity of United States courts, and from
		  discouraging responsible lending to poor and developing nations by undermining
		  the secondary and primary markets for sovereign debt.
	
	
		1.Short titleThis Act may be cited as the
			 Judgment Evading Foreign States
			 Accountability Act of 2010.
		2.Statement of
			 purposeThe purpose of this
			 Act is to prevent certain wealthy and middle-income foreign states that do
			 business, issue securities, or borrow money in the United States, and then fail
			 to satisfy United States court judgments totaling $100,000,000 or more based on
			 such activities, from inflicting further economic injuries in the United
			 States, from undermining the integrity of United States courts, and from
			 discouraging responsible lending to poor and developing nations by undermining
			 the secondary and primary markets for sovereign debt.
		3.FindingsCongress finds the following:
			(1)Foreign states
			 that do business, issue securities, or borrow money in the United States, and
			 then refuse to satisfy judgments of United States courts entered against them
			 in connection with disputes resulting from these or other commercial
			 activities, directly or indirectly inflict billions of dollars of damage in
			 United States, and undermine the credibility of the United States
			 courts.
			(2)Foreign states
			 that engage in such behavior can infect the management of corporations and
			 other entities that they own or control with their profligate and irresponsible
			 habits. When the lax ethical standards that permit government officials to
			 flout lawful judgments corrupt the behavior of the management of their
			 state-owned corporations, the injury to United States taxpayers is
			 multiplied.
			(3)The Republic of
			 Argentina is a primary example of a foreign state that has incurred large debts
			 in the United States, defaulted on those debts, and then refused to honor
			 lawful judgments of United States and other courts ordering repayment. In 2001,
			 Argentina defaulted on more than $81,000,000,000 in sovereign debt, the largest
			 such default in history. In 2005, after refusing all efforts by creditors to
			 negotiate the terms of an exchange offer, Argentina unilaterally offered
			 lenders approximately 27 cents on the dollar in its restructuring deal, far
			 below the international norm for sovereign debt restructurings. Argentina
			 repudiated the debts owed to the unprecedented proportion of bondholders who
			 rejected that offer.
			(4)Argentina still
			 owes United States bondholders more than $3,500,000,000. Overall, the default
			 and restructuring by Argentina have cost United States bondholders, taxpayers,
			 and shareholders more than $10,000,000,000.
			(5)Argentina has the
			 capacity to pay its external creditors. The nation now holds more than
			 $45,000,000,000 in reserves. Argentina chose to pay off its $9,800,000,000 debt
			 to the International Monetary Fund in full in 2005, years before it was due,
			 and has similarly announced an intention to pay sovereign creditors of the
			 Paris Club of Official Creditors in full and partially in advance.
			(6)United States
			 bondholders have won numerous court rulings against Argentina relating to
			 Argentina’s default on debt owed to such bondholders, and Argentina’s decision
			 to repeatedly ignore these judgments undermines respect for the United States
			 legal system. Despite having agreed to submit to the jurisdiction of the State
			 of New York and to waive claims of sovereign immunity, Argentina is now
			 contesting at least 163 lawsuits and refusing to honor 88 judgments against
			 it.
			(7)Argentina has
			 demonstrated a similar disregard for claims brought by United States investors
			 before the International Centre for Settlement of Investment Disputes (ICSID).
			 Argentina is the respondent in more ICSID cases than any other nation, now
			 accounting for more than a quarter of the tribunal’s caseload. Argentina has
			 behaved in a manner that undermines the viability of the ICSID process, thereby
			 endangering the worldwide investments of United States businesses that rely
			 upon this forum for adjudication of disputes.
			(8)Argentina’s debts
			 are legitimate, though the country has attempted to argue that the borrowings
			 it seeks to repudiate are somehow odious. Any assertion that the
			 Argentine debt now outstanding was incurred by the repressive, nondemocratic
			 regimes that ruled Argentina in the late 1970s and early 1980s is inaccurate.
			 The bonds currently held by United States creditors were not incurred by
			 nondemocratic regimes; rather, they were issued by democratically elected
			 Argentine governments.
			(9)While it is true that the Argentine
			 military junta—which caused tremendous suffering during a tyrannical 7-year
			 reign—borrowed from foreign banks, 96 percent of that debt was refinanced in
			 1993 when Argentina’s Brady Plan restructuring was completed.
			 That restructuring was underwritten by the United States Government. Prior to
			 the Brady Plan restructuring, Argentina had undergone two major
			 restructurings of its foreign debt—the first in 1985, and the second in
			 1987.
			(10)None of the debt now held by United States
			 creditors dates from the days of the Argentine military junta. Further, even if
			 it were fair to characterize the debt issued in the 1993 Brady Plan
			 restructuring as somehow derivative of junta-era debt—a notion that maligns the
			 United States policymakers who approved and underwrote the Brady Plan on behalf
			 of the American people—only 5 percent of the defaulted debt now held by United
			 States creditors was issued during or before 1993. Fully 95 percent of the
			 defaulted debt held by United States creditors was incurred after 1993 by
			 freely elected Argentine governmental officials and has no relationship to the
			 military junta.
			(11)Argentina’s
			 defaults have badly undermined its own economy. According to a team of
			 Argentine economists led by Martin Krause, Argentina loses more than
			 $6,000,000,000 in foreign direct investment every year as a result of its
			 default and debt repudiation and the resultant risk profile.
			(12)Argentina’s
			 serial defaults have encouraged other nations to take the same course. On
			 December 12, 2008, Ecuador selectively defaulted on $3,800,000,000 in
			 obligations to investors—including United States creditors—who had purchased
			 its sovereign bonds, citing Argentina as its example. Ecuador earned record
			 income from oil exports in 2008 and has ample funds to honor its debts.
			 Ecuadorian President Rafael Correa apparently plans to force its foreign
			 bondholders (including United States bondholders) to accept restructuring terms
			 that will result in substantial losses to foreign investors who lent Ecuador
			 funds in good faith.
			(13)Unfortunately,
			 many persons in the United States are unaware of this irresponsible behavior
			 and disregard for the rule of law, and continue to invest in, lend to, and do
			 business with Argentina and other foreign states and their state-owned
			 corporations, unaware of the associated risks.
			(14)Worse still,
			 those who are injured as a result of this conduct often have little or no
			 recourse. Judgment evading foreign states and their state-owned corporations
			 enjoy a safe haven within their national borders, and this fact often presents
			 an insurmountable obstacle to recovery for those who are injured by the
			 behavior of those states.
			(15)The absence of a
			 remedy for defaults by such foreign states undermines nations that badly need
			 to access capital from foreign lenders, with disproportionate harm falling on
			 responsible and democratic poor nations. By undermining confidence in the
			 secondary market for sovereign debt, judgment evading foreign states
			 significantly increase the risk that primary lending to less-advantaged nations
			 will be curtailed, depriving deserving sovereign borrowers of access to the
			 international capital markets.
			(16)Action by the
			 United States Government to combat this growing problem must include measures
			 that both protect against the irresponsible conduct of judgment evading foreign
			 states and their state-owned corporations, and motivate such states and
			 corporations to raise their standards of behavior.
			(17)An effective
			 means of achieving this important objective is to deprive judgment evading
			 foreign states and their state-owned corporations of the privilege of issuing
			 securities or borrowing in the United States, and requiring that warnings of
			 their irresponsible behavior be given to persons in the United States who are
			 contemplating investing in, lending to, or doing business with such states and
			 businesses, until those states demonstrate that such measures are no longer
			 necessary.
			4.DefinitionsFor purposes of this Act:
			(1)Agency or
			 instrumentality of a foreign stateThe term agency or
			 instrumentality of a foreign state has the meaning given that term in
			 section 1603(b) of title 28, United States Code.
			(2)Final
			 judgmentThe term final judgment means any judgment
			 of a United States district court, the Court of International Trade, or the
			 court of any State, that is no longer eligible to be appealed to any court in
			 the United States.
			(3)Foreign
			 stateThe term foreign state has the meaning given
			 that term in section 1603(a) of title 28, United States Code, except that it
			 does not include an agency or instrumentality of a foreign state.
			(4)International
			 organizationThe term international organization
			 means an entity designated by the President as being entitled to enjoy the
			 privileges, exemptions, and immunities provided by the International
			 Organizations Immunities Act (22 U.S.C. 288 et seq.).
			(5)Judgment evading
			 foreign stateThe term judgment evading foreign
			 state means any foreign state that—
				(A)has one or more
			 judgments entered against it by any United States district court, the Court of
			 International Trade, or the court of any State, the combined amount of which
			 judgments exceeds $100,000,000;
				(B)fails to satisfy
			 in full any such judgment for a period of more than 2 years after the judgment
			 becomes a final judgment, regardless of whether such judgment became a final
			 judgment before the date of the enactment of this Act;
				(C)is not a foreign state eligible for—
					(i)financing through
			 the International Development Association but not from the International Bank
			 for Reconstruction and Development; and
					(ii)debt relief under
			 the Enhanced HIPC Initiative (as defined in section 1625(e)(3) of the
			 International Financial Institutions Act) or under the Multilateral Debt Relief
			 Initiative.
					(6)State-owned
			 corporation of a judgment evading foreign stateThe term
			 state-owned corporation of a judgment evading foreign state means
			 any corporation or entity, other than a natural person—
				(A)that is an agency
			 or instrumentality of a foreign state that is a judgment evading foreign state;
			 or
				(B)a majority of the
			 shares or other ownership interest of which is held, either directly or
			 indirectly, by a judgment evading foreign state or by an agency or
			 instrumentality of a foreign state that is a judgment evading foreign
			 state.
				(7)StateThe
			 term State means each of the several States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
			5.Statement of
			 policyIt shall be the policy
			 of the United States—
			(1)to advocate within
			 the governing bodies of international organizations and in other foreign policy
			 settings for the full compensation and fair treatment of United States
			 taxpayers and other persons in whose favor judgments have been awarded by the
			 United States courts;
			(2)to seek to protect
			 the economic interests of such taxpayers and other persons and of nations that
			 benefit from a reliable flow of foreign capital by—
				(A)restricting the
			 access to the United States capital markets of judgment evading foreign states
			 and their state-owned corporations;
				(B)requiring that
			 such persons be warned of the dangers of investing in, lending to, or doing
			 business with such states and state-owned corporations; and
				(C)subjecting to
			 congressional scrutiny requests for aid made by judgment evading foreign states
			 to the United States Government; and
				(3)to seek to protect
			 the authority of the United States courts by preventing judgment evading
			 foreign states from willfully flouting the judgments of those courts.
			6.Bar on access to
			 United States lenders and investors
			(a)Measures with
			 respect to judgment evading foreign statesThe Securities and Exchange Commission
			 shall—
				(1)take all necessary
			 measures to deny every judgment evading foreign state access to United States
			 capital markets, including the ability, directly or indirectly, to borrow money
			 or sell securities in the United States, unless the proceeds of such borrowing
			 or securities issuance are to be used, in the first instance, to satisfy in
			 full all final judgments entered against such judgment evading foreign state
			 that form the basis of the state’s designation as a judgment evading foreign
			 state; and
				(2)require that all periodic filings made by
			 the judgment evading foreign state with the Securities and Exchange Commission
			 under the securities laws bear the following legend prominently on the cover
			 page: WARNING: THIS REPORT IS SUBMITTED BY A FOREIGN STATE THAT HAS BEEN
			 DETERMINED BY THE UNITED STATES DEPARTMENT OF THE TREASURY TO BE A JUDGMENT
			 EVADING FOREIGN STATE BASED UPON ITS FAILURE TO SATISFY OUTSTANDING UNITED
			 STATES COURT JUDGMENTS..
				(b)Measures with
			 respect to state-Owned corporations of judgment evading foreign
			 statesIf any judgment evading foreign state remains in default
			 on any final judgment for more than 3 years, irrespective of whether such
			 judgment became final before the date of the enactment of this Act, the
			 Securities and Exchange Commission shall—
				(1)take all necessary
			 measures to deny any state-owned corporation of a judgment evading foreign
			 state access to the United States capital markets, including the ability to
			 issue debt, equity or other securities, or borrow money, unless the proceeds of
			 such borrowing of securities issuance are to be used, in the first instance, to
			 satisfy in full all final judgment against its parent judgment evading foreign
			 state; and
				(2)require that all periodic filings made by
			 each state-owned corporation of a judgment evading foreign state with the
			 Securities and Exchange Commission under the securities laws bear the following
			 legend prominently on the cover page: WARNING: THIS REPORT IS SUBMITTED
			 BY A STATE–OWNED CORPORATION OF A FOREIGN STATE THAT HAS BEEN DETERMINED BY THE
			 DEPARTMENT OF THE TREASURY TO BE A JUDGMENT EVADING FOREIGN STATE BASED UPON
			 ITS FAILURE TO SATISFY OUTSTANDING UNITED STATES COURT
			 JUDGMENTS..
				7.Requests for aid
			 or assistance from judgment evading foreign states
			(a)Bilateral
			 assistanceWhenever any
			 proposal is made to a department, agency, or other instrumentality of the
			 United States Government to extend aid, a loan, or any other form of assistance
			 to a judgment evading foreign state, the head of the department, agency, or
			 other instrumentality may consider the proposal only if it bears prominently
			 the legend described in subsection (c).
			(b)Multilateral
			 assistanceWhenever any proposal is made to an international
			 organization to extend aid, a loan, or any other form of assistance to a
			 judgment evading foreign state, the Secretary of State shall provide prompt
			 notice of such proposal to the Congress. Such notice shall bear prominently the
			 legend described in subsection (c).
			(c)Legend
			 describedThe legend of a
			 proposal referred to in subsection (a) and the legend of a notice referred to
			 in subsection (b) is the following: REQUEST FOR GRANT–IN–AID OR LOAN BY
			 A JUDGMENT EVADING FOREIGN STATE..
			8.Reports;
			 recommendations of additional measures
			(a)Annual reports
			 to CongressNot later than
			 January 31 of each year, the Secretary of the Treasury shall provide a report,
			 in writing, to the Congress identifying each judgment evading foreign state,
			 and, for each such judgment evading foreign state—
				(1)quantifying the
			 impact on the United States economy, and cost to United States taxpayers, of
			 the unsatisfied final judgments outstanding against the judgment evading
			 foreign state; and
				(2)describing all
			 measures that the Secretary of the Treasury and the Securities and Exchange
			 Commission have taken in the preceding year to carry out this Act.
				(b)Consideration of
			 documents and other informationThe Secretary of the Treasury may
			 consider documents and other information received from third parties and from
			 judgment evading foreign states in preparing each report under subsection
			 (a).
			(c)Termination of
			 designationAt such time as the Secretary of the Treasury
			 determines that any judgment evading foreign state no longer qualifies as a
			 judgment evading foreign state, the Secretary shall so certify to the Congress
			 no later than in the next annual report to Congress under subsection (a), at
			 which time the requirements and prohibitions under this Act shall no longer
			 apply to such former judgment evading foreign state, or to any state-owned
			 corporation of such judgment avoiding foreign state. The Secretary may consider
			 documents and other information received from third parties and from the
			 judgment evading foreign state in making this determination.
			(d)Other public
			 reports To include information about judgment evading foreign
			 statesThe Secretary of State, the Secretary of the Treasury, and
			 the Secretary of Commerce shall each reference the findings of the Secretary of
			 the Treasury from the Secretary's most recent annual report to Congress under
			 subsection (a) relating to the unsatisfied final judgments outstanding against
			 the judgment evading foreign state in every report prepared for the public
			 relating to the country risk or investment climate of such judgment evading
			 foreign state.
			(e)Additional
			 measuresThe Secretary of the Treasury shall recommend to the
			 Congress in writing additional measures to carry out the purposes of this
			 Act.
			
